ON REHEARING
PER CURIAM.
After a thorough reconsideration of the facts and law of this case, we adhere to our original recitation of facts, as amplified by the dissent, but now find that the analysis and factual conclusions set forth in the dissent are correct. Plaintiff is, therefore, entitled to recovery.
The original opinion of this court is set aside and the judgment of the trial court is reversed, and the cause remanded to determine the period of disability before death.
ORIGINAL OPINION SET ASIDE, JUDGMENT REVERSED, AND CASE REMANDED.